Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of group II, claims 14-23 in the reply filed on 11/19/2020 is acknowledged.  The traversal is on the ground(s) that the search of the method and device does not create a serious burden and that the alleged species are not independent or distinct.  This is not found persuasive because methods and devices have a differing amount of patentable weight attributed to them the process steps required in the method claims require more weight than the device recited that is merely capable of performing various functions.  This represents a search burden.  The variant classification of each group also represents a burden on the office and shows that the search is not coextensive for both the groups claimed.  As cited in the restriction G01N27/3278 and C12Q1/65825 are two different classifications and require a separated search and consideration to complete.  Second the standard for the restriction requirement relied upon was “the product as claimed can be used in a materially different process of using that product”.  It would appear that the device can be used in another method, one for instance where the detection step occurs not via a detection circuit but instead  a step of optical detection exists to detect the species interacting on the sensor due to the functionality present.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


Claim(s) 14-23 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Baghbani-Parizi et al. (10539527).
With regard to claim 14, Baghbani-Parizi et al. teach a sensor array including a plurality of sensors, wherein a sensor of said plurality of sensors comprises a first electrode and a second electrode adjacent a base wherein said first electrode and said second electrode are separated by a dielectric and include ends that are adjacent to one another and wherein said first electrode and said second electrode are in different planes relative to a surface of said base (Figure 1b).
A channel in fluid communication with said ends of said first electrode and said second electrode, wherein said channel is configured to flow a species; and a detection circuit (i.e., integrated amplification circuit/amplifier Col. 4)) capable of sensing a local change in a signal that is capable of being indicative of a presence of said species within said sensing region (Col. 2 lines 9-25).

With regard to claims 15-17, Baghbani-Parizi et al. teach the capability for detecting a change in local ion concentration, impendance or conductivity (Col. 4 teaches that a known electric field can be applied and a current change can be detected, also using the MEDICI simulator (Col. 13) is capable of calculating the ratio of conductance change, and the reference teaches the use of the Navier Stokes equations (Col. 16) using the assumptions of the system and is therefore interpreted as being able to calculate and detect the claimed changes, also Ohm’s law Col 17)
With regard to claims 18, 19 and 22, Baghbani-Parizi et al. teach their capability of providing for various insulating/doping capacities/passivation layers as desired (Col. 3 23-Col. 4 45, teaching texturization to increase sensitivity(Col. 6 teaches varying surface (400)(420)Figure 4a3).
With regard to claims 20, 21, and 23, Baghbani-Parizi et al. teach a loading phase wherein their device is loaded with probe biomolecules including DNA (Col. 7 lines 29-Col. 8 line 65, see also Col. 9 lines 1-35)(See also Experimental Embodiments).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 14-23 are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Seul et al. (2002/0123078) in view of Rothberg et aI. (20100137143).
With regard to claim 14, Seul et al. teach an apparatus capable of manipulating biomolecules at the interface between an insulating electrode and an electrolyte solution (i.e., within a flow cell (Figure 9a) in fluid communication with said surface). Within the context of DNA manipulation Seul et al. teach that amplification of DNA sequences is included [0024] and Seul further teaches that their invention allows for the combination of fundamental operations to develop increasingly complex products and processes such as being applicable to "sequencing technology" [0031], Seul et al. teach the capability of configuring a surface to immobilize a plurality of nucleic acid molecules in solution during sequencing (Figure 8, [0024][0031][0144][0155][0181],etc.). Seul etal. further teach a sensor array in fluid 
With regard to claim 14, Seul et al. teaches the first plane is oriented above said second plane (Figures 6b, 21, 24, etc.).
With regard to claim 14, Both references Seul et al. (Claim 8, 26, 34, etc.)and Rothberg [0743] teach the use of a dielectric between electrodes.
Wherein said at least two electrodes comprise a first electrode oriented along a first plane and a second electrode oriented along a second plane that is different than a first plane (Seul et al. teach Claim 95 and 96 two electrodes in different planes) and these two electrodes being used to detect an interaction between two biomolecules.
Seul et al. does teach the ability to vary the impedance of their structure [0020,0021, 0073] but does not teach a circuit to detect a change in charge, conductivity or impedance as a showing of a nucleotide's inclusion in a sequencing reaction or the various claimed layers.
With regard to claims 14-19 and 22, Rothberg et al. teach chemFET arrays that maybe employed in methods with various layers/thicknesses (Figure 1)[0005][0008] to detect analytes that monitor biological or chemical processes via changes in charge at the chemFET surface [0037] within various sequencing by synthesis methods [0041][0051][0055][0058], Rothberg et al. further teach sequencing of nucleic acids that are localized near a sensor such as an ISFET sensor [0079][0080][0008][0004][0329](Figure 9a).
It would have been obvious to a person of skill in the art at the time the invention was made to use the method of detecting changes of charge as taught by Rothberg et aI. within the device of Seul et al. as Seul welcomes the use of his device with other sequencing approaches and Rothberg et al. shares that their methods "improve signal (and also signal to noise ratio)from released Hydrogen ions during nucleic acid sequencing reactions" (Abstract).
.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9434983 and claims 10-18 of US Patent 10059982. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the ‘983 patent and the ‘982 patent recite those limitations being claimed within claims 14-23 herein.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        1/26/2020